Title: From Benjamin Franklin to Jonathan Loring Austin, 20 October 1779
From: Franklin, Benjamin
To: Austin, Jonathan Loring


SirPassy, Oct 20. 1779
I received your several favours of June 10. July 12. and 27. It Gave me Pleasure to hear of your Safe arrival in your native Country; and I am obliged to you for the Intelligence your Letters contain which I hope you will continue and for the newspapers. This Campaign in Europe has not been so active as was Expected owing to contrary winds and other accidents which a long time prevented the junction of the french and Spanish fleets and afterwards the Meeting with that of the English. But something may yet be done before wenter. The American flag has however disturbed the Britich Coasts interrupted their home trade a good Deal, and allarmed them with apprehensions of Descents, in different places: Our Little Squadron under Commodore Jones has also lately taken two of their men of War, and brought them into holland with near 400 Prisoners which will be a means I hope of delivering the rest of our Countrymen who are confined in English Prisons. Here is nothing worth your Acceptance that one can propose to you. I wish you Success in any Business you may undertake, being with much Regard. Sir Your most obedient and most humble servant

My Grandson presents his Respects.Mr. Austin.

